Citation Nr: 1611844	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-34 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable rating for residuals of a right knee medial collateral ligament tear.  

2. Entitlement to a higher rating for chronic tendinosis left Achilles tendon, status post tendon repair surgery, which is evaluated as non-compensable from October 28, 2006, 100 percent disabling from October 24, 2008, and 20 percent disabling from April 1, 2009.  

3. Entitlement to a rating in excess of 10 percent for bone spur, left heel. 

4. Entitlement to a compensable rating for essential hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1983 to December 1995 and from June 2005 to October 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.

The issue of entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation has been raised by the record in a December 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran's right knee disability is manifested by pain and functional impairment.

2. From October 28, 2006 to October 24, 2008, the Veteran's left ankle disability was not productive of moderate limitation of motion.  From April 1, 2009, the Veteran's left ankle disability has been manifested by marked limitation of motion.

3. The Veteran's service-connected foot disability is not shown to be productive of moderately severe impairment.  

4. The Veteran's hypertension is not manifested by a diastolic pressure of predominantly 100 or more or systolic pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residuals of a right knee medial collateral ligament tear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DC 5257 (2015).

2. The criteria for a compensable rating for chronic tendinosis left Achilles tendon, status post tendon repair surgery, from October 28, 2006 to October 24, 2008, and 20 percent from April 1, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107; (West 2014), 38 C.F.R §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5271 (2015).

3. The criteria for a rating in excess of 10 percent for bone spur, left heel have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5284 (2015).

4. The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.104, DC 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issues on appeal arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection for hypertension, and a right knee, left ankle, and left foot condition.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's service treatment records and post-service treatment records.  The Veteran underwent multiple VA examinations throughout the appeal period.  In a December 2015 informal hearing presentation, the Veteran's representative argued that the most recent July 2015 VA examination is inadequate because it was conducted by a nurse practitioner.  However, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563.  The Board has no reason to doubt that the July 2015 examiner is qualified to offer medical diagnoses, statements, or opinions.  Furthermore, the Board finds that the examinations are adequate as the examiners reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and included rationale for the conclusions reached.  Thus, these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.

II. Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).


A. Right Knee Condition

The Veteran seeks a higher rating for his right knee condition.  In a May 2008 rating decision, service connection was granted and a non-compensable rating was assigned for the Veteran's right knee condition, effective October 28, 2006.  The Veteran's disability is currently evaluated under diagnostic code (DC) 5257.  

DC 5257 provides ratings of 10, 20 and 30 percent for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.

Potentially applicable are DCs 5260 and 5261.  Under DC 5260, flexion of either leg limited to 60 degrees is non-compensable; flexion limited to 45 degrees merits a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent evaluation; flexion limited to 15 degrees would warrant a 30 percent evaluation.  

DC 5261 provides ratings for limitation of extension.  A 0 percent rating is warranted for extension limited to 5 degrees; 10 percent for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension limited to 45 degrees.  Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04 (Sept. 17, 2004).  

The regulations also provide that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

The remaining DCs relating to knee disabilities include DC 5256 (ankylosis of the knee), DC 5258 (dislocation of the semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of the tibia and fibula), DC 5263 (genu recurvatum).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these DCs are not applicable.


The Veteran was afforded a VA examination in March 2008, where he reported flare-ups of right knee pain for 1 to 2 days seasonally.  The Veteran denied deformity, giving way, instability, pain, stiffness, weakness, dislocation or subluxation, locking episodes, effusion and inflammation.  With regard to his flare-ups, the VA examiner noted that the "Veteran's impression of the extent of effects of flares of limitation of motion or other functional impairment" is 15 percent. 

On examination, there was no evidence of abnormal weight-bearing.  His flexion was to 140 degrees and extension was to 0 degrees.  The VA examiner noted functional limitations on standing and walking.  The Veteran is capable of standing for 15 to 30 minutes and walking for 1 to 3 miles.  The examiner noted that the Veteran's condition mildly and moderately impact the Veteran's ability to perform chores, shop, exercise, participate in sports, recreational activities, and travel.  The VA examiner also noted that the Veteran's right knee condition has significant effects on his occupation.  

The Veteran was afforded a VA examination in July 2015, where he reported daily sharp shooting pains.  The Veteran stated that his pain is aggravated by turning or twisting the joint.  He also reported weekly flare-ups of pain for over one to two hours.  On physical examination, the Veteran's flexion was to 106 degrees and extension was to 0 degrees.  The Veteran was able to perform repetitive use testing.  There was no evidence of additional functional loss or range of motion after three repetitions.  The Veteran also did not exhibit pain on examination.  

The VA examiner noted that there was objective evidence of medial tenderness.  There was no evidence of crepitus, muscle atrophy, or ankylosis.  There was also no evidence of joint instability.  Anterior, posterior, medial and lateral instability tests were normal.  The Veteran reported that he uses a cane occasionally.  Muscle strength testing was also normal. 

The VA examiner noted that the Veteran's right knee condition results in functional impairment with twisting of the joint, prolonged walking and standing.  The VA examiner was unable to determine whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time or during flare-ups without mere speculation.  The examiner reasoned that opinions regarding functional limitations during flare-ups are not feasible as it relies on subjective data.  With regard to employment, the VA examiner noted that the Veteran's right knee condition would not interfere with light physical or sedentary labor.  

Based on the medical evidence, the Board finds that the Veteran is entitled to a 10 percent disability rating, and no higher, for the entire appeal period.  As stated above, the regulations provide that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating.  See 38 C.F.R. § 4.59.  Here, there is evidence of knee pain and functional limitations of the knee.  At the March 2008 VA examination, the Veteran reported flare-ups of pain.  After performing a physical examination, the March 2008 VA examiner noted that the Veteran's knee condition mildly and moderately impact the Veteran's ability to perform chores, shop, exercise, participate in sports, recreation activities, and travel.  The VA examiner also noted that the Veteran's right knee condition has significant effects on his occupation.  At the July 2015 examination, the Veteran reported daily sharp shooting knee pain.  He also complained of weekly flare-ups of pain.  Although the Veteran did not exhibit pain on examination, the examiner noted objective evidence of medial tenderness.  The examiner opined that the Veteran's knee condition would not interfere with light physical or sedentary labor.  However, with regard to functional impairment, the examiner noted that the Veteran has difficulty with twisting of the joint, prolonged walking and standing.  Because the medical evidence shows that Veteran's right knee condition results in pain and functional impairment, the Board finds he is entitled to a rating of 10 percent throughout the entire appeal period. 

However, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under DC 5257.  As stated above, DC 5257 provides ratings of 10, 20 and 30 percent for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  Here, there is no evidence of instability or recurrent subluxation.  Joint stability testing conducted at the July 2015 VA examination was normal.  The July 2015 VA examiner noted that there was no evidence of recurrent subluxation or lateral instability.  The March 2008 VA examination report also shows no evidence of joint instability or subluxation.  In fact, the Veteran denied "giving way" at the March 2008 examination.  As such, the Board finds that a higher rating is not warranted under DC 5257.  

Furthermore, the Board finds that the Veteran is not entitled to a higher rating under any other diagnostic code.  At the March 2008 VA examination, the Veteran's flexion was to 140 degrees and extension was to 0 degrees, which is normal for VA evaluation purposes.  The July 2015 VA examination report shows a flexion to 106 degrees and extension to 0 degrees.  Although the Veteran's range of motion has worsened, the medical evidence does not show that the Veteran's flexion or extension meets the requirements for a compensable rating under DC 5260 or DC 5261.  

The Board is sympathetic to the Veteran's lay statements that his right knee disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

B. Ankle Condition

In a May 2008 rating decision, service connection was granted and a non-compensable rating was assigned for a left ankle condition, effective October 28, 2006.  In a July 2009 rating decision, a temporary evaluation of 100 percent, effective October 24, 2008, was assigned based on surgical or other treatment necessitating convalescence.  An evaluation of 20 percent was assigned from April 1, 2009.  

The Veteran's disability is evaluated under DC 5271.  DC 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  

The words "moderate" and "marked" are not defined in the Rating Schedule; however, the Rating Schedule provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a , Plate II. 

DC 5270 provides ratings based on ankylosis of the ankle.  A 20 percent rating is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating in warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A maximum 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 10 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

DC 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position. 

DC 5273 assigns a 10 percent evaluation for malunion of the os calcis or astragalus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  A 20 percent rating is the maximum rating under this code. 

DC 5274 assigns a 20 percent evaluation for astragalectomy.  A 20 percent rating is the maximum rating under this code.

September 2006 private treatment records show an impression of Achilles tendinopathy.  VA treatment records from March 2007 to December 2007 also show a diagnosis of Achilles tendonitis. 

The Veteran was afforded a general VA examination in March 2008.  The VA examiner noted that the Veteran experiences pain in the left ankle, which results in significant effects on his usual occupation.  It was also noted that the Veteran has mild difficulty with chores, shopping, recreation, traveling, exercise, sports and recreational activities.   

Private treatment records show that the Veteran underwent surgery for repair of the left Achilles tendon in October 2008.  

The Veteran underwent a VA examination in April 2009.  The Veteran reported pain, stiffness, and decreased speed of joint motion.  There was no evidence of deformity, giving way, instability, weakness, incoordination, dislocation or subluxation, locking episodes, effusions, inflammation, flare-ups, or effects to the motion of the joint.  The examiner noted that the Veteran is unable to stand more than a few minutes and unable to walk more than a few yards.  

On examination, the Veteran's gait was antalgic.  There was tenderness and guarding of movement.  There was no evidence of ankle instability, tendon abnormality, abnormal weight-bearing, loss of bone, or inflammatory arthritis.  The Veteran's dorsiflexion was to 0 degrees, and his plantar flexion was to 32 degrees.  The examiner noted pain after repetitive testing.  However, there were no additional limitations after repetitive testing.  

With regard to functional limitation, the examiner noted significant effects on the Veteran's usual occupation.  Particularly, the Veteran has decreased mobility, lack of stamina, and pain.  The Veteran has mild and moderate difficulty with chores, shopping, recreation, traveling, and dressing; and he is unable to exercise and engage in sports. 

The Veteran was afforded another VA examination in July 2015.  He reported flare-ups of pain 2 times per week lasting 4 hours.  On examination, the Veteran's dorsiflexion was to 16 degrees, and plantar flexion was to 25 degrees.  The examiner noted that the Veteran's abnormal range of motion does not contribute to functional loss and there was no additional loss of function or range of motion after repetitive testing.  There was evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  However, there was no evidence of ankylosis, atrophy, joint instability, weight bearing and crepitus.  On muscle strength testing, the Veteran's left ankle plantar flexion was 5/5 and dorsiflexion was 5/5.  There was no reduction in muscle strength.  

The diagnosis was left tendonitis.  With regard to functional loss, the VA examiner noted that the Veteran has difficulty with prolonged standing and walking.  He reported occasional use of a cane.  The examiner noted that she could not opine without mere speculation whether pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability with repeated used over a period of time or with flare-ups.  The examiner reasoned that opinions regarding functional limitations during flare-ups are not feasible as it relies on subjective data.  It was also noted that the Veteran's functional impairment should not affect employability. 

Based on the foregoing, the Board finds that a compensable rating is not warranted for the time period from October 28, 2006 to October 24, 2008.  As stated above, under DC 5271 a 10 percent rating is warranted for moderate limitation of motion.  The medical evidence does not show any limitation of motion for this time period.  Moreover, the March 2008 examiner noted that the Veteran only has mild difficulty with completing daily activities, such as chores, shopping, traveling, exercise, sports and recreational activities.   

The Board also finds that a rating in excess of 20 percent for the Veteran's right ankle disability is not warranted from April 1, 2009.  A 20 percent rating is the maximum rating available under DC 5271.  The Veteran is also not entitled to a rating under any other diagnostic codes.  There is no evidence that the Veteran has ankylosis.  Thus, DCs 5270, and 5272 are inapplicable.  The Veteran also does not exhibit any symptoms that would warrant a rating under DCs 5273 and 5274 

The Board has also considered the Veteran's lay statements that his ankle disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

C. Foot Condition 

In a May 2008 rating decision, service connection was granted and a 10 percent disability rating was assigned, effective October 28, 2006.  The Veteran seeks a higher rating. 

The Veteran's left foot condition is evaluated under DC 5284, which provides a disability rating of 10 percent for moderate impairment.  A 20 percent rating is warranted for moderately severe impairment.  A 30 percent rating requires severe impairment.  Finally, actual loss of use of the foot will be evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "moderate," "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

September 2006 treatment records show complaints of left heel pain.  An October 2006 general examination shows no abnormalities of the feet.  There was no evidence of swelling, erythema, induration, enlargement, abnormal warmth, exostosis, mass or deformity of the feet.  The Veteran's foot motion was normal, and there was no pain elicited by motion.  

VA treatment records from March 2007 to May 2008 show complaints of left heel pain.  

The Veteran was afforded a VA examination in May 2008, where he reported left foot pain, swelling, and lack of endurance while standing and walking.  The Veteran reported flare-ups 1 to 3 times a month, for 1 to 2 days.  Prolonged standing and squatting are precipitating factors of his flare-ups.  There was no evidence of heat, redness, stiffness, fatigability, weakness.  The diagnosis was bone spurs of the left heel.  The VA examiner opined that the effect of the Veteran's flare-ups on limitation of motion or other functional impairment is 55 percent.  With regard to functional limitation, the Veteran is able to stand for 15 to 30 minutes and walk for 1 to 3 miles.  

On examination, the examiner found no evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus, vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, and muscle atrophy.  The examiner opined that the Veteran's pain impacts his occupational activities.  With regard to daily activities, the examiner noted that the Veteran has mild difficulty with exercise and sports.  However, he is capable of completing chores, shopping, engaging in recreational activities, traveling, feeding, bathing, dressing, toileting, grooming, and driving.

The Veteran was afforded another VA examination in July 2015, where he reported left foot pain.  On examination, there was no evidence of pain on manipulation or pain accentuated on use.  There was also no evidence of swelling or characteristic callouses.  There was no extreme tenderness of the plantar surfaces, marked deformity, decreased longitudinal arch height, marked pronation, weight-bearing over or medial to the great toe, lower extremity deformity other than pes planus, inward bowing of the Achilles tendon, marked inward displacement or severe spasm of the Achilles tendon.  

The diagnosis was left heel spur.  With regard to functional loss and limitation of motion, the examiner noted that the Veteran has lack of endurance.  It was noted that the Veteran uses a cane occasionally.  However, there was no evidence of pain, weakness, fatigability, or incoordination that significantly limits the Veteran's functional ability during flare-ups.  There was also no functional loss during flare-ups when the foot is used repeatedly over a period of time.  The examiner noted that the Veteran did not present with any pain during the physical examination, and that the pain described in his medical history is due to aggravating factors.  Lastly, the examiner opined that the Veteran's condition does not impact his ability to work.  

The Board finds that a rating in excess of 10 percent is not warranted.  There is no evidence that the Veteran's foot disability results in a moderately severe impairment.  An October 2006 examination shows no abnormalities of the feet.  A May 2008 VA examination report shows flare-ups only 1 to 3 times a month.  The examiner reported that the Veteran is able to stand for 15 to 30 minutes and walk 1 to 3 miles.  Clinical findings also show no painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  With regard to daily activities, the examiner noted that the Veteran has mild difficulty with exercise and sports.  However, he is capable of completing chores, shopping, engaging in recreational activities, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  Furthermore, at the January 2015 VA examination, the Veteran did not exhibit any pain.  The VA examiner noted there was no evidence of pain, weakness, fatigability, or incoordination that significantly limits the Veteran's functional ability during flare-ups.  There was also no functional loss during flare-ups when the foot is used repeatedly over a period of time.  Based on the foregoing, the Board finds that a rating in excess of 10 percent under DC 5284 for the left foot is not warranted, as a foot injury of a "moderately severe impairment" is simply not demonstrated by the record.

The Board has considered the application of other diagnostic codes pertaining to the foot.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the evidence does not reflect diagnoses of weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  38 C.F.R. § 4.71a .

The Board has also considered the Veteran's lay statements that his foot disability is worse than currently evaluated. The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

D. Hypertension 

In a May 2008 rating decision, service connection was granted and a non-compensable rating was assigned for essential hypertension, effective October 28, 2006.  The Veteran seeks a higher rating.

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  A 60 percent rating requires diastolic pressure of predominantly 130 or more. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

September to October 2006 treatment records show blood pressure readings of 150/97, 169/97, 152/94. 

VA treatment records from March to December 2007 show blood pressure readings of 140/90, 125/74, 135/72, 144/102, 152/86, 140/82.  

The Veteran was afforded a VA examination in March 2008.  The Veteran's blood pressure readings were 130/76, 125/74, 135/72.  The examiner noted that the Veteran needs continuous medication to control his hypertension.  The side effects of the medication include increased urination and a lack of sexual drive.  The examiner found no evidence of congestive heart failure.  The diagnosis was essential hypertension.  The VA examiner noted that the Veteran's condition has no significant effects on his usual occupation.  

VA treatment records from September 2008 to February 2009 show blood pressure readings of 148/80, 152/83, 134/78, 158/106, 159/112, 158/112.

VA treatment records from December 2012 to May 2015 show blood pressure readings of 120/75, 131/84, 117/78, 102/65, 111/69,136/78, 116/73, 109/69. 

The Veteran was afforded another VA examination in July 2015, where it was noted that the Veteran was taking continuous medication for his hypertension.  The examiner also indicated that there is no history of a diastolic blood pressure elevation to predominantly 100 or more.  Three readings were taken at the examination: 129/87, 134/79, 133/50.  The average blood pressure reading was 132/72.  The diagnosis was hypertension.  The examiner noted that the Veteran does not have any complications, conditions, signs or symptoms related to his hypertension.  Furthermore, the examiner concluded that the Veteran's hypertension does not impact his ability to work.

Based on the evidence of record, the Board finds that a higher rating is not warranted.  A 10 percent rating is warranted when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  In this case, there is no evidence of blood pressure readings predominantly at those levels.  Blood pressure readings from VA and private treatment records occasionally reveal some diastolic pressures over 100; however, these readings do not represent the Veteran's predominant diastolic pressure throughout the appeal period.  A significant majority of the Veteran's blood pressure readings reveal that his diastolic pressure is below 100. Likewise, the majority of his systolic pressure readings are under 160.  Therefore, the Board finds that at no time during the appeal has the Veteran's hypertension met the criteria for a compensable rating. 

The Board is sympathetic to the Veteran's contentions that his service-connected hypertension warrants an increased evaluation.  The Veteran is competent to report symptoms associated with his hypertension, and there is no reason shown to doubt his credibility.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his hypertension.  Such competent evidence concerning the nature and extent of the Veteran's hypertension has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

E. Other Considerations 

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's right knee, left ankle, and left foot disabilities (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The Veteran's hypertension is manifested by elevated blood pressure levels.  The rating criteria also contemplate this symptom.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Here, the Veteran has not made any assertions of unemployability due to his service-connected disabilities and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.




ORDER

Entitlement to a 10 percent rating for residuals of a right knee medial collateral ligament tear is  granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a higher rating for chronic tendinosis left Achilles tendon, status post tendon repair surgery, which is evaluated as non-compensable from October 28, 2006, 100 percent from October 24, 2008, and 20 percent from April 1, 2009 is denied.  

Entitlement to a rating in excess of 10 percent for bone spur, left heel is denied. 

Entitlement to a compensable rating for essential hypertension is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


